 



Exhibit 10.1
MTI TECHNOLOGY CORPORATION
CHANGE OF CONTROL AGREEMENT
     This Agreement (the “Agreement”) is made and entered into as of February 7,
2006 (the “Effective Date”) by and between the Company (as hereinafter defined)
and ___(the “Employee”).
Recitals
     A. The Employee was appointed by MTI to serve as an officer of the Company.
     B. The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change of Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change of Control can result in significant
distractions to its key personnel because of the uncertainties inherent in such
a situation;
     C. The Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Employee in
the event of a threat or occurrence of a Change of Control and to ensure the
Employee’s continued dedication and efforts in such event without undue concern
for the Employee’s financial and employment security; and
     D. To induce the Employee to continue employment with the Company, as well
as to remain with the Company in the event of a threat or the occurrence of a
Change of Control, the Company desires to enter into this Agreement with the
Employee to provide the Employee with certain benefits in the event that the
Employee’s employment is terminated as a result of, or in connection with, a
Change of Control.
Agreement
     In consideration of the respective agreements of the parties contained
herein, it is hereby agreed as follows:
     1. Term of Agreement. This Agreement shall commence as of the Effective
Date and shall continue in effect until the thirty-first (31st) day of December
in the year in which the Effective Date occurred (the “Expiration Date”);
provided, however, that commencing on the Expiration Date and on each
anniversary of the Expiration Date thereafter, the term of this Agreement shall
automatically be extended for one (1) year following such date unless the
Company or the Employee shall have provided written notice to the other at least
ninety (90) days prior to such date that the term of this Agreement shall not be
so extended; and provided, further, that notwithstanding the foregoing the term
of this Agreement shall not expire within the twelve (12) month period
immediately following the occurrence of a Change of Control, but may

Page 1 of 14



--------------------------------------------------------------------------------



 



expire on the first day following such twelve (12) month period if a notice not
to extend the term of this Agreement is timely provided at least ninety
(90) days prior to the Expiration Date or an anniversary thereof, as applicable,
as set forth herein.
     2. Definitions.
          2.1. Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned,
accrued or awarded through the Termination Date (as hereinafter defined) but not
paid as of the Termination Date, including (a) base salary, (b) reimbursement
for reasonable and necessary expenses incurred by the Employee on behalf of the
Company during the period ending on the Termination Date, (c) accrued but unused
vacation pay, and (d) bonuses, commissions and incentive compensation (other
than the Pro Rata Bonus (as hereinafter defined)).
          2.2. Base Amount. For purposes of this Agreement, “Base Amount” shall
mean the greater of the Employee’s annual base salary (a) at the rate in effect
on the Termination Date or (b) at the highest rate in effect at any time during
the ninety (90) day period prior to the applicable Change of Control, and shall
include all amounts of base salary that are deferred under the employee benefit
plans of the Company or any other agreement or arrangement.
          2.3. Bonus Amount. For purposes of this Agreement, “Bonus Amount”
shall mean 100% of the aggregate annual target bonus for which the Employee is
eligible under any bonus program, plan, agreement or arrangement applicable to
the Employee for the fiscal year in which the Termination Date occurs.
          2.4. Cause. The Company may terminate this Agreement for Cause at any
time upon written notice to the Employee. For purposes of this Agreement, the
term “Cause” shall mean: (a) a material breach of any term of this Agreement by
the Employee and failure to cure such breach within ten (10) days after written
notice thereof from the Company; (b) the failure by the Employee to perform his
or her duties (other than any such failure resulting from his or her incapacity
due to death or physical or mental illness) coupled with a failure to cure the
same within ten (10) days after receipt of written notice thereof; (d) acts or
omissions which are deemed by the Board to be in bad faith, or to constitute
gross negligence, recklessness or willful misconduct, on the part of the
Employee with respect to the performance of his or her duties; (d) the failure
by the Employee to follow the reasonable instructions of the person(s) to whom
the Employee reports, the President of the Company or the Board; (e) the
Employee’s engaging in misconduct that is deemed by the Board to be materially
injurious to the Company, monetarily or otherwise; (f) the Employee’s
conviction, plea of guilty or nolo contendere, or judicial determination of
civil liability, based on a federal or state felony or serious criminal or civil
offense, including, but not limited to, crimes or civil offenses involving
theft, embezzlement, fraud or dishonesty, crimes or civil offenses based on
banking or securities laws (including the Sarbanes-Oxley Act of 2002), and civil
enforcement actions brought by federal or state regulatory agencies (including
the Securities and Exchange Commission); or (g) the Employee’s use of illegal
drugs and/or, to the extent permitted by law, abuse of alcohol; provided,
however, that as to alcohol abuse, the Employee shall be given notice and a
thirty (30) day opportunity to remedy the problem to the satisfaction of the
Company.

Page 2 of 14



--------------------------------------------------------------------------------



 



          2.5. Change of Control.
               For purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred if:
               (a) any “person,” as such term is defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than an “Exempt Person” (as hereinafter defined), hereafter becomes the
“beneficial owner,” as defined in Rule 13d-3 under of the Exchange Act, directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the total combined voting power of the Company’s then
outstanding securities; provided, however, that a Change of Control for purposes
of this Agreement shall be deemed to have occurred if any person qualifying as
an Exempt Person pursuant to Section 2.8(c) hereof increases, whether in one or
more related or unrelated transactions, its beneficial ownership of securities
of the Company on or after the date hereof by ten percent (10%) or more (other
than as a result of one or more increases due solely to transfers to such person
from one or more of its affiliates of securities of the Company owned by such
affiliates on the date hereof) from the level of its beneficial ownership of
securities of the Company on the date hereof; and provided further, that for the
purposes of this Section 2.5(a) a Change of Control shall not be deemed to have
occurred as a result of any acquisition of securities by any person directly
from the Company or as a result of any acquisition by the Company of its
outstanding securities;
               (b) during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board;
               (c) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation or entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided that such
merger or consolidation is consummated; or
               (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company, in one transaction or a series of transactions, of all or substantially
all of the Company’s assets; provided that such sale or disposition is
consummated.

Page 3 of 14



--------------------------------------------------------------------------------



 



          2.6. Company. For purposes of this Agreement, the “Company” shall mean
MTI Technology Corporation, a corporation organized under the laws of the State
of Delaware, and its subsidiaries and shall include the Company’s Successors and
Assigns (as hereinafter defined).
          2.7. Disability. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment that limits a major life activity of the
Employee and cannot be reasonably accommodated without undue hardship to the
Company.
          2.8. Exempt Person. For purposes of this Agreement, “Exempt Person”
shall mean: (a) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company in such capacity, (b) a corporation or
other entity owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, or (c) any beneficial stockholder or group, as defined by Rule 13d-5 of
the Exchange Act, which holds as of the date hereof securities possessing more
than twenty-five percent (25%) of the total combined voting power of the
Company’s outstanding securities.
          2.9 Good Reason.
               (a) For purposes of this Agreement, “Good Reason” shall mean any
of the events or conditions described in the following subsections:
                    (i) a change in the Employee’s status, title, position or
responsibilities (including reporting responsibilities) that represents a
material adverse change from the Employee’s status, title, position or
responsibilities as in effect within the ninety (90) days preceding the date of
a Change of Control or at any time thereafter; the assignment to the Employee of
any duties or responsibilities that are materially inconsistent with the
Employee’s status, title, position or responsibilities as in effect immediately
prior to the date of the Change of Control; or any removal of the Employee from
or failure to reappoint or reelect the Employee to the office or position (or to
a substantially similar office or position) in which the Employee served
immediately prior to the date of the Change of Control, except in connection
with the termination of the Employee’s employment as a result of the Employee’s
death, or for Disability or Cause;
                    (ii) a reduction in the Employee’s base salary in effect
immediately prior to the date of the Change of Control or any failure to pay the
Employee any compensation or benefits to which the Employee is entitled within
ten (10) days after receipt of written notice from the Employee;
                    (iii) the Company’s requiring the Employee to be based at
any location outside a fifty (50)-mile radius from the location at which the
Employee was based immediately prior to the Change of Control, except for
reasonably required travel on the Company’s business which is not materially
greater than such travel requirements generally

Page 4 of 14



--------------------------------------------------------------------------------



 



required of the Employee to adequately and appropriately perform his or her
duties prior to the Change of Control;
                    (iv) the failure by the Company to (A) continue in effect
(without reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Employee was participating at
any time within ninety (90) days preceding the date of a Change of Control or at
any time thereafter unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Employee, or (B)
provide the Employee with compensation and benefits, in the aggregate, at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each other employee benefit plan, program and practice in which the
Employee was participating at any time within ninety (90) days preceding the
date of a Change of Control or at any time thereafter;
                    (v) the insolvency or the filing (by any party, including
the Company) of a petition for bankruptcy of the Company, which petition is not
dismissed within sixty (60) days after such filing;
                    (vi) any material breach by the Company of any provision of
this Agreement, and failure of the Company to cure such breach within thirty
(30) days from the Company’s receipt of written notice from the Employee setting
forth the nature of the alleged breach;
                    (vii) any purported termination of the Employee’s employment
for Cause by the Company which does not comply with the terms of Section 2.4
hereof; or
                    (viii) the failure of the Company to obtain an agreement,
satisfactory to the Employee, from any Successors and Assigns to assume and
agree to perform this Agreement, as contemplated in Section 6 hereof.
               (b) The Employee’s right to terminate the Employee’s employment
pursuant to this Section 2.9 shall not be affected by the Employee’s incapacity
due to physical or mental illness.
          2.10. Notice Of Termination. For purposes of this Agreement, “Notice
of Termination” shall mean a written notice of termination of the Employee’s
employment from the Company, which notice indicates the date on which
termination is to be effective, the specific termination provision in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.
          2.11. Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus”
shall mean an amount equal to the Bonus Amount multiplied by a fraction the
numerator of which is the number of days in the fiscal year through the
Termination Date and the denominator of which is 365.

Page 5 of 14



--------------------------------------------------------------------------------



 



          2.12. Successors And Assigns. For purposes of this Agreement,
“Successors and Assigns” shall mean a corporation or other individual, group or
entity acquiring all or substantially all of the assets and business of the
Company (including the rights and obligations created by this Agreement) whether
by operation of law or otherwise.
          2.13. Termination Date. For purposes of this Agreement, “Termination
Date” shall mean (a) in the case of the Employee’s death, the Employee’s date of
death, (b) in the case of Good Reason, the last day of the Employee’s employment
and, (c) in all other cases, the date specified in the Notice of Termination;
provided, however, that if the Employee’s employment is terminated by the
Company for Cause or due to Disability, the date specified in the Notice of
Termination shall be at least fifteen (15) days from the date the Notice of
Termination is given to the Employee; and provided further, that if the
Employee’s employment is to be terminated by the Company due to Disability, such
employment shall not be terminated if the Employee returns to the full-time
performance of his or her duties prior to the date specified in the Notice of
Termination. The “date” of a Change of Control pursuant to Section 2.5(c) or (d)
shall be the date of stockholder approval.
     3. Termination Of Employment. If, during the term of this Agreement, the
Employee’s employment with the Company shall be terminated within twelve
(12) months following a Change of Control, and subject to the Employee’s
execution of a release agreement as set forth in Section 16 hereof, the Employee
shall be entitled to the following compensation and benefits:
               (a) If the Employee’s employment with the Company is terminated
(i) by the Company for Cause or Disability, (ii) by reason of the Employee’s
death or (iii) by the Employee other than for Good Reason, the Company shall pay
to the Employee the Accrued Compensation and, if such termination is by the
Company for Disability, or by reason of the Employee’s death, then the Company
shall also pay the Employee a Pro Rata Bonus.
               (b) If the Employee’s employment with the Company shall be
terminated for any reason other than as specified in Section 3(a) hereof, the
Employee shall be entitled to the following:
                    (i) the Company shall pay the Employee all Accrued
Compensation and a Pro Rata Bonus;
                    (ii) the Company shall pay the Employee as severance pay, in
lieu of any further compensation for periods subsequent to the Termination Date,
an amount in cash equal to the sum of (A) the Base Amount and (B) the Bonus
Amount;
                    (iii) The Employee’s right and entitlement to any unvested
stock options, restricted stock, or other securities or similar incentives which
have been granted or issued to the Employee as of the Termination Date pursuant
to any employee benefit plan, agreement, understanding or arrangement which
would have vested (with the Employee’s

Page 6 of 14



--------------------------------------------------------------------------------



 



continued employment and the passage of time) during the period commencing upon
the Termination Date and continuing for twelve (12) months thereafter, shall
immediately vest and shall be free from any restrictions (other than those
imposed by applicable state and federal securities laws). All such securities
shall continue to be exercisable, if applicable, for ninety (90) days from the
Termination Date or until the terms of such securities would have otherwise
expired (if applicable), whichever is earlier; and
                    (iv) for the twelve (12) month period immediately following
the Employee’s Termination Date (the “Continuation Period”), the Company shall,
at its expense, continue on behalf of the Employee and the Employee’s dependents
and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits provided (A) to the Employee at any time during the
ninety (90)-day period prior to the Change of Control or at any time thereafter
or (B) to other similarly situated employees who continue in the employ of the
Company during the Continuation Period. The coverage and benefits (including
deductibles and costs) provided in this Section 3(b)(iv) during the Continuation
Period shall be no less favorable to the Employee and the Employee’s dependents
and beneficiaries than the most favorable of such coverages and benefits during
any of the periods referred to in clauses (A) and (B) above. The Company’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that the Employee obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the
aggregate coverages and benefits of the combined benefit plans are no less
favorable to the Employee than the coverages and benefits required to be
provided hereunder. This Section 3(b)(iv) shall not be interpreted so as to
limit any benefits to which the Employee or the Employee’s dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Employee’s termination of employment,
including without limitation, retiree medical and life insurance benefits.
               (c) The amounts provided for in Section 3(a) and Section 3(b)(i)
hereof shall be paid in a single lump sum cash payment within forty-five
(45) days after the Employee’s Termination Date (or earlier, if required by
applicable law). Subject to Section 3(h) hereof, the amounts provided for in
Section 3(b)(ii) hereof shall be paid (without interest) in equal installments,
in accordance with the Company’s standard payroll practices and less applicable
taxes and withholding amounts, over the twelve (12) month period immediately
following the Employee’s Termination Date.
               (d) The Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment
except as provided in Section 3(b)(iv) hereof.
               (e) The severance pay and other benefits provided for in this
Section 3 shall be in lieu of any other severance or termination pay to which
the Employee may be entitled under any Company severance or termination plan,
program, practice or arrangement.

Page 7 of 14



--------------------------------------------------------------------------------



 



               (f) The Employee’s entitlement to any other compensation or
benefits shall be determined in accordance with the Company’s employee benefit
plans and other applicable programs, policies and practices then in effect.
               (g) If the Employee’s employment with the Company is terminated
during the ninety (90) day period immediately preceding a Change of Control, the
Employee shall be entitled to the amounts provided for in Section 3(a) or
Section 3(b) hereof, as applicable, if the Employee can demonstrate that the
termination (A) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or in anticipation of a Change of Control.
               (h) The Company shall have the authority, in its sole judgment
and discretion, to delay the payment of any amounts or the provision of any
benefits under this Agreement to any extent it determines in its discretion that
such delay is required by Code Section 409A (or regulations or rulings
thereunder) because the payment of any such amount or the provision of any such
benefit would otherwise constitute the distribution to a key employee of a
public company within six months after such key employee’s separation from
service, as set forth in Code Section 409A(a)(2)(B)(i). The amounts provided for
in Section 3(b)(ii) hereof shall be paid in accordance with Section 3(c) hereof
unless such payments may not be begun before the date that is six months after
the Termination Date as provided in Section 409A(a)(2) of the Code in order to
meet the requirements of Section 409A of the Code, as determined by the Company
in its sole judgment and discretion, in which case the sum of the payments that
otherwise would have been made during such six (6) month period shall be paid
(with interest of 5% per annum) in a single lump sum payment as soon as
administratively practicable following the date that is six months after the
Termination Date.
     4. Notice Of Termination. Within one (1) year following a Change of
Control, any purported termination of the Employee’s employment shall be
communicated by Notice of Termination to the Employee. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.
     5. Excise Tax Limitation.
          (a) Notwithstanding anything contained in this Agreement, in the event
that any payment, benefit or distribution (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), to the Employee or for the Employee’s benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Employee’s employment with
the Company or a Change of Control (a “Payment” or “Payments”) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to the Employee shall be
subject to the Excise Tax (such reduced Payments being hereinafter referred to
as the “Limited Payment Amount”). Unless the Employee shall have given prior
written notice specifying a different order to the Company to effectuate the
Limited Payment Amount, the Company shall reduce or eliminate the Payments by
first reducing or eliminating cash

Page 8 of 14



--------------------------------------------------------------------------------



 



payments and then by reducing those payments or benefits which are not payable
in cash, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by the Employee pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Employee’s rights and entitlements to any benefits or
compensation.
          (b) An initial determination as to whether the Payments shall be
reduced to the Limited Payment Amount and the amount of such Limited Payment
Amount shall be made, at the Company’s expense, by the accounting firm that is
the Company’s independent accounting firm as of the date of the Change of
Control or, if such firm is prohibited from performing such services by
applicable law, then such accounting firm as the Board or the Audit Committee
thereof, shall approve (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to the Company and the Employee
within twenty (20) days of the Termination Date if applicable, or such other
time as requested by the Company or by the Employee (provided the Employee
reasonably believes that any of the Payments may be subject to the Excise Tax),
and if the Accounting Firm determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Tax is payable
by the Employee with respect to a Payment or Payments, it shall furnish the
Employee with an opinion reasonably acceptable to the Employee that no Excise
Tax will be imposed with respect to any such Payment or Payments. Within ten
(10) days of the delivery of the Determination to the Employee, the Employee
shall have the right to dispute the Determination (the “Dispute”). If there is
no Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Employee subject to the application of Section 5(c) hereof.
          (c) As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that the Payments to be made to, or
provided for the benefit of, the Employee either will be greater (an “Excess
Payment”) or less (an “Underpayment”) than the amounts provided for by the
limitations contained in Section 5(a) hereof. If it is established pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved that an Excess
Payment has been made, such Excess Payment shall be deemed for all purposes to
be a loan, to the extent permitted by applicable law, to the Employee made on
the date the Employee received the Excess Payment and the Employee shall repay
the Excess Payment to the Company on demand (but not less than ten (10) days
after written notice is received by the Employee) together with interest on the
Excess Payment at the “Applicable Federal Rate” (as defined in Section 1274(d)
of the Code) from the date of the Employee’s receipt of such Excess Payment
until the date of such repayment. In the event that it is determined by (i) the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS, (ii) pursuant to a determination by a court, or (iii) upon
the resolution to the Employee’s satisfaction of the Dispute that an
Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to the Employee within ten (10) days of such determination or
resolution, together with interest on such amount at the Applicable Federal Rate
from the date such amount would have been paid to the Employee until the date of
payment.

Page 9 of 14



--------------------------------------------------------------------------------



 



     6. Successors; Binding Agreement.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company and its Successors and Assigns. The Company shall require
(i) any Successors and Assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place, and
(ii) the parent entity, if any, of any such Successors and Assigns to guarantee
the performance of any such Successors and Assigns hereunder.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Employee or the Employee’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s legal personal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     7. Confidential Information. The Employee understands and acknowledges that
his work as an employee of the Company involves access to and creation of
confidential, proprietary, and trade secret information of the Company and its
affiliates, consultants, customers, clients, and business associates
(collectively, as defined more extensively in Exhibit “A”, “Proprietary
Information”). The Employee acknowledges that he executed a Proprietary
Information Agreement to protect Proprietary Information and that he shall
continue to be bound by the Proprietary Information Agreement, which is hereby
incorporated by reference herein and made a part of this Agreement, and which
shall, in accordance with its terms, survive the termination of the Employee’s
employment. A copy of the Proprietary Information Agreement is attached to this
Agreement as Exhibit “A”.
     8. Notice. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be delivered in person, by facsimile,
or by certified or registered mail with return receipt requested. Each such
notice, request, demand, or other communication shall be effective (a) if
delivered by hand, when delivered at the address specified in this Section 8;
(b) if given by facsimile, when such facsimile is transmitted to the
telefacsimile number specified in this Section 8 and confirmation is received;
or (c) if given by certified or registered mail, three days after the mailing
thereof. Notices shall be delivered as follows:
If to the Company:
MTI Technology Corporation
17595 Cartwright Road
Irvine, California 92614
Attention: Chief Financial Officer
Fax: (949) 251-1102

Page 10 of 14



--------------------------------------------------------------------------------



 



With a copy to:
Morrison & Foerster LLP
19900 MacArthur Blvd., Suite 1200
Irvine, California 92612
Attention: Tamara P. Tate, Esq.
Fax: (949) 251-7500
If to the Employee:
 
 
 
Any party may change its address or other contact information for the purposes
hereof by providing notice thereof to the other party in accordance with the
foregoing provisions.
     9. Non-Exclusivity Of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Employee may qualify, nor shall anything herein limit or reduce such rights
as the Employee may have under any other agreements with the Company (except for
any severance or termination agreement). Amounts which are vested benefits or
which the Employee is otherwise entitled to receive under any plan or program of
the Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.
     10. No Implied Employment Rights. The Employee hereby acknowledges and
agrees that nothing in this Agreement shall be construed to imply that his or
her employment is guaranteed for any period of time. The Employee understands
and agrees that his or her employment is, unless otherwise specified in a
written agreement signed by the Employee and a duly authorized executive officer
of the Company, “at will,” which means that either the Company or the Employee
can terminate the employment relationship at any time, with or without advance
notice, for any reason or no reason, and with or without cause. The Employee
acknowledges and agrees that the only way that his or her “at will” employment
relationship, if applicable, can be altered is by a written agreement signed by
the Employee and a duly authorized executive officer of the Company.
     11. Settlement Of Claims. The Employee hereby agrees that, to the extent
permitted by law, the Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be reduced by
any amounts owed by the Employee to the Company including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Company
may have against the Employee.
     12. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged, unless such waiver, modification or discharge is agreed to in
writing and signed by

Page 11 of 14



--------------------------------------------------------------------------------



 



the Employee and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not expressly set forth in this Agreement.
     13. Governing Law. This Agreement has been negotiated and executed in the
State of California and is to be performed in Orange County, California. This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of California, including all matters of construction, validity,
performance, and enforcement, without giving effect to principles of conflict of
laws. Any dispute, action, litigation, or other proceeding concerning this
Agreement shall be instituted, maintained, heard, and decided in Orange County,
California.
     14. Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is or becomes illegal, invalid or unenforceable,
such provision shall be deemed severable and the invalidity or unenforceability
of any such provision shall not affect the validity or enforceability of the
other provisions hereof.
     15. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, if any, whether oral or written, between the parties hereto
with respect to the subject matter hereof, including, but not limited to, any
prior severance, change of control or similar agreements, understandings or
arrangements previously entered into between the Company and the Employee.
     16. Severance And Release Agreement. The Employee’s right to the severance
payments under this Agreement shall be conditioned upon the Employee’s execution
and delivery of a release agreement in a form satisfactory to the Company, which
is not revoked by the Employee.
     17. Remedies. All rights, remedies, undertakings, obligations, options,
covenants, conditions, and agreements contained in this Agreement shall be
cumulative and no one of them shall be exclusive of any other.
     18. Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa. The
descriptive headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not control or affect the interpretation
or construction of any of the provisions herein.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

Page 12 of 14



--------------------------------------------------------------------------------



 



     20. Further Documents and Acts. Each of the parties hereto agrees to
cooperate in good faith with the other and to execute and deliver such further
instruments and perform such other acts as may be reasonably necessary or
appropriate to consummate and carry into effect the transactions contemplated
under this Agreement.
     21. Consultation with Counsel. The Employee acknowledges (a) that he or she
has been given the opportunity to consult with counsel of his or her own choice
concerning this Agreement, and (b) that he or she has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based upon his or her own judgment with or without the advice of such counsel.
     THE EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE OR SHE HAS
BEEN ADVISED BY THE COMPANY OF HIS OR HER RIGHT TO CONSULT WITH LEGAL COUNSEL OF
HIS OR HER OWN CHOICE CONCERNING THIS AGREEMENT. BY SIGNING THIS AGREEMENT, THE
EMPLOYEE AND THE COMPANY AGREE TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Employee has executed this Agreement as of
the day and year first above written.

            MTI TECHNOLOGY CORPORATION
      By:           Title:             

            EMPLOYEE                 Name:         

Page 13 of 14



--------------------------------------------------------------------------------



 



         

Exhibit A
PROPRIETARY INFORMATION AGREEMENT

Page 14 of 14